Per Curiam.
In this action for perjury laid in the indictment to be committed before William B. Cooper, a justice, in an action before referees, it must be proved that the answers were given falsely, wilfully etc. Three grounds of defense set up. First, that the oath administered before referees by a justice is not such an oath as will convict the defendant of perjury. Second, watermark alone not sufficient to convict. Third, that the action was true. But if you are of opinion the oath was administered by a person having lawful authority, and that he swore falsely etc., you ought to convict. If you are not fully satisfied of the above you will acquit. As to the first point of defense, the Court, or a majority, are of opinion that the oath was not in law such an oath as should convict a party of perjury.
Verdict, not guilty.